262 S.W.3d 299 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Christopher ROBERTS, Defendant/Appellant.
No. ED 90073.
Missouri Court of Appeals, Eastern District, Division Four.
September 9, 2008.
Timothy Joseph Forneris, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Robert Jefferson Bartholomew, Jr.co-counsel, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Christopher Roberts appeals the circuit court's judgment upon his convictions after a bench trial on two counts of first-degree robbery and armed criminal action. We have reviewed the briefs and the record on appeal, and we conclude that the evidence in support of the jury verdict is not insufficient and no error of law appears. An opinion would have no precedential value. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 30.25(b).